                     Case 1:20-cv-03388-EGS Document 18 Filed 02/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


      Michigan Welfare Rights Organization, et al.             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03388-EGS
                         Trump, et al.                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Michigan Welfare Rights Organization, Marueen Taylor, Nicole Hill, Teasha Jones, NAACP                       .


Date:          02/02/2021                                                               /s/ Jonathan Enfield
                                                                                         Attorney’s signature


                                                                                     Jonathan Enfield (IL0074)
                                                                                     Printed name and bar number
                                                                                        Jenner & Block LLP
                                                                                        353 N. Clark Street
                                                                                         Chicago, IL 60654

                                                                                               Address

                                                                                       JEnfield@jenner.com
                                                                                            E-mail address

                                                                                          (312) 840-7272
                                                                                          Telephone number

                                                                                          (312) 527-0484
                                                                                             FAX number
